50 F.3d 18
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.WESTERN RAILROAD BUILDERS CORPORATION, a Utah corporation,Plaintiff-Counter-Defendant-Appellant,v.CONDA PARTNERSHIPS, an Idaho general partnership;  Nu-WestIndustries, Inc., a Delaware corporation;  WesternCo-Operative Fertilizers (U.S.), Inc., a Delawarecorporation, Defendants-Counter-Claimants-Appellees.
No. 94-35229.
United States Court of Appeals, Ninth Circuit.
Submitted March 7, 1995.*Decided March 9, 1995.

Before:  PREGERSON, KOZINSKI, and LEAVY, Circuit Judges.


1
MEMORANDUM**


2
Western contends that it either entered into a contract amendment with Conda or, in the alternative, modified the parties' existing agreement to cover the 1992 hauling season.  Neither of these claims has merit.  Even if the parties orally modified or agreed to amend the contract, these changes didn't set forth a new price, provide a formula from which to derive the price, or import the price provision of the original contract.  The parties thus could not have formed a binding contract because their "agreement" lacked an essential term.  Traylor v. Henkels & McCoy, Inc., 585 P.2d 970, 972 (Idaho 1978).


3
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3